     Case 1:16-cv-00190-DAD-HBK Document 61 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SAMUEL XAVIER BRYANT,                             No. 1:16-cv-00190-DAD-HBK
12                      Petitioner,
13          v.                                         ORDER DENYING PETITIONER’S EX
                                                       PARTE MOTION REQUESTING A WRIT OF
14   W. MUNIZ,                                         MANDAMUS
15                      Respondent.                    (Doc. No. 59)
16

17

18          Petitioner Samuel Xavier Bryant is a state prisoner previously proceeding pro se and in

19   forma pauperis with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Doc.

20   Nos. 1, 5.) On March 28, 2019, petitioner was denied habeas relief, judgment was entered, and

21   the case was closed. (Doc. Nos. 57, 58). On December 21, 2020, almost two years later,

22   petitioner filed an ex parte motion seeking a writ of mandamus from this court, ordering the U.S.

23   Social Security Administration to release certain “Mental Health records.” (Doc. No. 59).

24   Petitioner asserts that the records “would indicate he was denied due process . . . [a]nd []show

25   that petitioner had no such intent to commit said crime of first degree murder. (Id. at 1.)

26          The court is unable to issue the relief petitioner seeks because of the procedural posture of

27   the case and because it lacks jurisdiction over the U.S. Social Security Administration. Petitioner

28   has provided no authority that allows this court to issue an order in this closed case requiring a
                                                       1
     Case 1:16-cv-00190-DAD-HBK Document 61 Filed 01/22/21 Page 2 of 2


 1   non-party to provide petitioner with his records. To the extent petitioner seeks relief from this

 2   court’s judgment1 or seeks to appeal the judgment to the Ninth Circuit Court of Appeals, the time

 3   for doing so has passed. Fed. R. App. P. 4(a)(1). To the extent petitioner continues to seek an

 4   order requiring the U.S. Social Security Administration to release his records to him, he must

 5   seek this relief in a new, properly filed action seeking writ of mandamus. This court’s order

 6   dismissing petitioner’s request does not foreclose the ability of petitioner to seek this relief, if he

 7   believes it is necessary, but only prohibits him from seeking that relief in this action.2

 8           Accordingly, petitioner’s ex parte motion for writ of mandamus (Doc. No. 59) is denied.

 9   IT IS SO ORDERED.
10
         Dated:    January 22, 2021
11                                                        UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22
     1
23     Although, a party may—within a short timeframe—move to alter, amend, or seek relief from a
     judgment, neither the Federal Rules of Civil Procedure nor the Local Rules provide a mechanism
24   for a petitioner to seek relief in a case closed for upwards of two years. See Federal Rules of
     Civil Procedure Rules 59(e), 60(b).
25

26
     2
       However, petitioner is forewarned that “the writ of mandamus is a drastic and extraordinary
     remedy reserved for really extraordinary causes.” In re Van Dusen, 654 F.3d 838, 840 (9th Cir.
27   2011) (quotations omitted)); see also Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S.
     271, 289 (1988) (“This Court repeatedly has observed that the writ of mandamus is an
28   extraordinary remedy, to be reserved for extraordinary situations.”).
                                                     2
